           Case 1:19-cr-00862-VEC Document 406 Filed 06/09/21 Page           1 ofSDNY
                                                                          USDC    2
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 6/9/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
                                                              :     ORDER
 CARMELO VELEZ et al.,                                        :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the Court has received conflicting information concerning whether Essex

County Correctional Facility is requiring inmates to quarantine upon return from in-Court

proceedings;

       WHEREAS Defense counsel for Defendants Diego Mateo, Raul Cuello, and William

Gonzalez report that Defendants are required to re-quarantine at Essex upon return from in-Court

proceedings, Dkts. 398, 400, 401; and

       WHEREAS the Court has scheduled in person Court proceedings on July 8, 2021 and

July 13, 2021 for six Defendants in this matter who are currently incarcerated at Essex, Dkt. 401;

       IT IS HEREBY ORDERED that by no later than Friday, June 25, 2021, the Government

must inform the Court whether Essex is requiring that inmates quarantine upon return from in-

Court proceedings. If Essex does have such a quarantine requirement, the Court will provide

Defendants incarcerated there with the opportunity to request that the upcoming conferences

occur via video or teleconference. The Court is unlikely to grant such a request without a

showing of good cause; the quarantine requirement on its own does not constitute good cause.

       The Clerk of Court is respectfully directed to close the open motions at docket entries

396, 398, 400, and 401.
       Case 1:19-cr-00862-VEC Document 406 Filed 06/09/21 Page 2 of 2



SO ORDERED.

Dated: June 9, 2021
      New York, NY
                                              ______________________________
                                                    VALERIE CAPRONI
                                                    United States District Judge




                                    2 of 2
